UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4967


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY KINLAW LOCKLEAR, JR., a/k/a Bully,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:12-cr-00062-F-1)


Submitted:   August 4, 2014                 Decided:   August 7, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip   C.  Zane,   GEYERGOREY  LLP,   Washington,  D.C., for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny     Kinlaw     Locklear,         Jr.   appeals     the    district

court’s judgment after pleading guilty to possessing firearms

subsequent to a felony conviction.                  On appeal, he contends the

district court erred in denying his request for a hearing under

Franks v. Delaware, 438 U.S. 154 (1978), which he made in his

pre-plea motion to suppress evidence.                We dismiss the appeal.

            “This    court     has    recognized       that,      pursuant   to   Rule

11(a)(2) of the Federal Rules of Criminal Procedure, the direct

review of an adverse ruling on a pretrial motion is available

only if the defendant expressly preserves that right by entering

a conditional guilty plea.”           United States v. Abramski, 706 F.3d

307, 314 (4th Cir.), cert. granted, 134 S. Ct. 421 (2013), and

aff’d, 134 S. Ct. 2259 (2014) (citations and internal quotations

omitted).     Absent     a   valid    conditional         guilty    plea,    we   “will

dismiss a defendant’s appeal from an adverse pretrial ruling on

a   non-jurisdictional          issue.”       Id.     (citation       and    internal

quotations omitted); see also Tollett v. Henderson, 411 U.S.

258, 267 (1973); Haring v. Prosise, 462 U.S. 306, 321 (1983).

Because Locklear did not enter a conditional guilty plea, we may

not review the district court’s adverse pretrial ruling.

            Accordingly, we dismiss the appeal.                    We dispense with

oral   argument      because    the    facts     and      legal    contentions     are



                                          2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3